Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Claims 1-13 are pending.
	Applicant’s election without traverse of Group I (claims 1-3 and 13) in the Reply filed 11/24/21 is acknowledged.
	The Drawings filed 12/11/19 are approved by the examiner.
	The IDS filed 12/11/19 has been considered.  An initialed copy accompanies this action. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 1, it is unclear what units/values are referred as “󠄆(󠄆󠄆󠄆)  surface defects”.  Additionally, the terminology “cabbage shape” is considered indefinite in that it cannot be determined what morphology would meet the claim terminology, and what would be excluded.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned 
Claim(s) 1-3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (JES 2016 cited on PTO-892) or US 9,368,792.
	Park et al (JES 2016) discloses (Abstract):

    PNG
    media_image1.png
    248
    1156
    media_image1.png
    Greyscale

The particles are specified as spherical shape natural graphite (i.e. random and granulated), and contain a gap between flaky fragments.  The reference additionally teaches amorphous carbon coating layer on the surface (Abstract; Fig 2).  The reference additionally teaches “rough and partially open surface morphology (Results), and teaches particle size (16 microns) and amorphous carbon content (6.7 wt%) within the scope of the dependent claims (Experimental).  The reference specifically or inherently meets each of the instantly claimed limitations. 
Lee et al 9,368,792 discloses a negative active material for a rechargeable lithium battery including a spherically-

    PNG
    media_image2.png
    414
    460
    media_image2.png
    Greyscale
(Fig 1).
	With respect to the instantly claimed “uneven surface”, the examiner respectfully submits that the prior art would inherently meet the broadly claimed limitation and the particles disclosed in US ‘792 inherently possess at least some (uneven) surface defects as evidence by the high surface area and SEM imaging of the disclosed particles (Table 2; Fig 12).  The reference specifically or inherently meets each of the instantly claimed limitations. 
	The references are anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        




MK
February 24, 2022